Citation Nr: 0620510	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-35 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, wife, and sister-in-law


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952, including honorable combat service in the Korean 
conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2005, the veteran and his wife presented testimony 
during an informal hearing at the RO.  In June 2006, the 
veteran, his wife, and his sister-in-law presented testimony 
before the undersigned Acting Veterans Law Judge during a 
hearing in Washington D.C..  At his June 2006 Board hearing, 
the veteran withdrew his appeal of the denial of entitlement 
to service connection for bilateral hearing loss.  Thus, the 
only issue before the Board for adjudication is the issue set 
forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran has post-traumatic stress disorder 
attributable to his service during the Korean conflict.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that he developed post-traumatic stress 
disorder as a consequence of experiences during his service 
during the Korean conflict.  Specifically, the veteran 
asserts that as a consequence of seeing and treating the 
wounded and dead while serving as a combat medic, he 
developed post-traumatic stress disorder. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The Board recognizes that not all of  the veteran's service 
medical records have been associated with the claims file.  
In letters dated in November 2003 and May 2004, the service 
department reported that the veteran's records may have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  As such, the Board has 
a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Due to the veteran's service specialty of combat medic, the 
Board acknowledges that the veteran has a verified stressor.  
Accordingly, the issues at hand are whether the veteran has a 
current diagnosis of post-traumatic stress disorder and 
whether there is a link between his current symptoms and his 
in-service stressor.

As to the issue of whether there is medical evidence of a 
diagnosis of post-traumatic stress disorder in accordance 
with 38 C.F.R. Section 4.125(a), the Board notes that the 
record contains three medical opinions.  In January 2004, a 
VA examiner found that the veteran met the DSM-IV stressor 
criterion for post-traumatic stress disorder, but did not 
meet the symptoms criterion; in light of this, the veteran 
was diagnosed as having a cognitive disorder.  The examiner's 
diagnosis was based upon the fact that when queried, the 
veteran denied any symptomatology associated with post-
traumatic stress disorder; however, the examiner noted that 
the veteran had a number of symptoms of cognitive dysfunction 
that included impaired short and long-term memory.  Upon VA 
examination in April 2005, the veteran was diagnosed as 
having primary degenerative dementia.  Although the veteran 
alleged that since his discharge from service he had 
experienced anxiety, depression, nightmares, and a startle 
response, the VA examiner did not address whether the veteran 
met DSM-IV criteria for a diagnosis of post-traumatic stress 
disorder.  

At the veteran's hearing before the Board, he submitted 
records from a private psychology with whom he had been 
participating in treatment.  This medical professional 
submitted that the veteran met DSM-IV criteria for a 
diagnosis of post-traumatic stress disorder based upon his 
service stressors.  He outlined that the veteran was exposed 
to a traumatic event while in service and persistently 
reexperienced it in the form of recurrent and intrusive 
thoughts, nightmares, and intense distress when exposed to 
cues that recalled the event.  The veteran also avoided 
stimuli that recalled the trauma and was experiencing 
difficulties with concentration and an increased startle 
response.  The veteran was diagnosed as having Alzheimer's-
type dementia and post-traumatic stress disorder.

The veteran's wife credibly testified before the Board that 
the veteran had experienced symptoms such as withdrawal, 
angry outbursts, nightmares and difficulty sleeping since his 
return from the Korean conflict.  She stated that his denial 
of symptoms upon VA examination were not truthful and she 
felt that his Alzheimer's-type dementia had allowed for a 
misinterpretation in his actual symptoms.  The veteran's wife 
and sister-in-law both testified that the veteran had 
experienced flashbacks over the years to events that occurred 
during his service and that he avoided talking about combat 
events.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran has post-traumatic stress disorder attributable 
to his service in the Korean conflict.  There is a verified 
stressor in that he had combat service, he is currently 
diagnosed as having post-traumatic stress disorder due to 
combat service, and the veteran's wife gave eloquent 
testimony before the Board illustrating a lengthy history of 
symptoms generally associated with post-traumatic stress 
disorder.  The Board finds the testimony of the veteran's 
wife of approximately fifty years particularly helpful in 
that she witnessed and experienced the consequences of the 
veteran's period of service and is competent to recount his 
symptomatology.  Consequently, service connection for post-
traumatic stress disorder is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


